MEMORANDUM **
Rustom Ali and his wife, Jahan Ferdous, appeal pro se from the final decision of the Departmental Appeals Board (“DAB”) of the Department of Health and Human Services (“HHS”) upholding the revocation of the Scottsdale Medical Laboratory’s (“SML”) certificate of registration issued under the Clinical Laboratory Improvement Amendments (“CLIA”) of 1988. We have jurisdiction under 42 U.S.C. § 263a(k)(l). We review for abuse of discretion, Wash. State Health Facilities, Ass’n v. State of Wash., Dept. of Soc. and Health Servs., 879 F.2d 677, 681 (9th Cir.1989), and we deny the petition.
The DAB did not abuse its discretion by upholding the agency’s finding that SML committed two condition-level violations. See 42 C.F.R. §§ 493.1101 (laboratory requirements), 493.1701 (quality assurance standards) (2000); Wash. State Health Facilities, Ass’n., 879 F.2d at 681 (“[A]gency’s interpretation of its own regulations is entitled to a high degree of deference and will be upheld as long as it is not plainly erroneous or inconsistent with the regulation.”). Thus, HHS was authorized to revoke SML’s CLIA certificate. See 42 C.F.R. § 493.1806(b) (enumerating revocation of CLIA certification as an appropriate sanction for condition-level violations); 42 C.F.R. § 493.1806(c) (allowing for intermediate sanctions “in addition to” principal sanctions).
Ali’s remaining contentions are unpersuasive.
Ali’s motion to file a reply brief is granted. The Clerk shall file the brief received on April 4, 2007.
Mi’s February 26, 2007 “motion” is denied.
PETITION DENIED.

 This disposition is not appropriate for publication and is riot precedent except as provided by 9th Cir. R. 36-3.